DETAILED ACTION
In the Applicant’s reply of 05/07/2021, Claims 1, 4, 6, and 7 were amended; Claims 5, 8, and 9 were unchanged; Claims 2 and 3 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding Claim 1, a “street strut channel” is recited but this term is not defined or included in the specification or elsewhere in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Blevins (US 8783701 B1 I) in view of Ebbenga (US 20110268505 A1 I), further in view of Stone (US 3784218 A I), and further view of Martin (US 6923475 B1 I). Regarding Claim 1, Blevins teaches the first five elements of the claim (hereafter (1a), (1b), (1c), (1d), and (1e), respectively), the eleventh element (1k), and the thirteenth and fourteenth elements (hereafter (1m), and (1n), respectively); Ebbenga teaches the sixth through eighth (hereafter (1f), (1g), and (1h), respectively) and tenth element (hereafter (1j)); Stone teaches the ninth claim element 
(1a), a trailer vehicle apparatus comprising: a trailer body (Column 1, lines 15-18: “Many different types of trailers exist, such as travel trailers or pop-up campers, large semi-trailers transporting cargo, livestock trailers, food trailers, and restroom trailers”; Lines 29-31: “portable toilets are typically mounted on large “office-like” trailers or made from converted shipping trailers…”);
(1b), an axle; the axle comprising a shaft; the shaft traversing a width of the trailer body (Blevins Figure 6, Reference Character 3, below; Column 2, Lines 48-50: “The suspension axle 3 is oriented horizontally and laterally with respect to the vehicle frame.”);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Blevins)

(1d), the first platform comprising a first proximate end (Figure 6, above).
(1e), the second platform comprising a second proximate end (Figure 6, above).
(1k), the plurality of truss structures each further comprising a support beam, a first vertical beam, a second vertical beam (Blevins Figure 5, below)
(1m), the first vertical beam and the second vertical beam each having a perpendicular orientation relative to the support beam, the first platform, and the second platform (Blevins Figure 5, below).
(1n), the first vertical beam and the second vertical beam each comprising a first end and a second end, the first end being affixed to the support beam, the second end of the first vertical beam being affixed proximate to the corner node of the first proximate end, the second end of the second vertical beam being affixed proximate to the corner node of the second proximate end (Blevins Figure 6, above, and Blevins Figure 5, below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Blevins)

(1f), the plurality of truss structures each being perpendicularly oriented relative to both a top surface of the first platform and a top surface of the second platform (Ebbenga Figure 1, below).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Ebbenga)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer vehicle apparatus of Blevins to incorporate a plurality of perpendicular truss structures, as taught by Ebbenga. The use of trusses to form a rigid framework or to increase the rigidity of an existing framework is well established 
(1g), the plurality of truss structures each being affixed to a corner node of the first proximate end and a corner node of the second proximate end (Ebbenga Figure 1, above). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer vehicle apparatus of Blevins to affix truss structures to corner nodes, as taught by Ebbenga. Doing so is consistent with the use of trusses to form a rigid framework or to increase the rigidity of an existing framework, which is well established in the art. Note that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.) Affixing truss structures to corner nodes of proximate ends would provide the aforementioned and predictable benefits, as recognized by Ebbenga and depicted in Figure 1, above.
(1h), the plurality of truss structures each comprising a strut channel perpendicularly oriented relative to both the top surface of the first platform and a the top surface of the second platform and traversing a length of the truss structure (Ebbenga Figure 1, Reference Character 20, above; Ebbenga Figure 2, below; Paragraph 0024:  “…the structure 20 has a main tubular support [strut channel] 24. A slidable support [strut] 26 is inserted within the interior of the main support 24. The slidable support 26 slides within the main support 24, in the vertical directions indicated by arrow 30.”).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Ebbenga)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer vehicle apparatus of Blevins to incorporate a strut channel as taught by Ebbenga. Including a strut channel enables would enable a movable strut to be raised and lowered. As the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.), the incorporation of a strut channel would provide the aforementioned and predictable benefits, as recognized by Ebbenga and depicted in Ebbenga Figure 2.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer vehicle apparatus of Blevins to incorporate sliding struts, as taught by Ebbenga. The use of the claimed sliding struts in combination with the claimed strut channel was known in the prior art and one skilled in the art could have combined the elements as claimed with no change in the respective component’s functions; the combination of prior art elements is likely to be obvious when predictable results are achieved. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.) Combining the use of slidably mounted strut structures and strut channels allows the wheels connected to the strut to be raised or lowered as recognized by Ebbenga (Paragraph 0023).

(1i), the truss suspension structure being affixed to a bottom surface of the trailer body (Figure 1, below; Column 1, Lines 42-44: “…the trailer is indicated generally by the reference number 10 and it comprises a trailer housing 11 mounted on a frame 12.”)

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(Stone)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer vehicle apparatus of Blevins to incorporate a trailer body that is affixed to the truss suspension structure as taught by Stone. The use of the claimed suspension structure in combination with the trailer body was known in the prior art and one skilled in the art could have combined the elements as claimed with no change in the respective component’s functions; the combination of prior art elements is likely to be obvious when predictable results are achieved. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.)  Combining the suspension structure and trailer body would provide a trailer vehicle that is “…adjustable for different uses…” as recognized by Stone (Column 1, Line 14).

(1l), a first buttress beam and a second buttress beam, and (1o), the first buttress beam and the second buttress beam each comprising a first buttress end and a second buttress end, the second buttress end being positioned opposite to the first buttress end, the first buttress end of the first buttress beam being affixed proximate to the first proximate end, the first buttress end of the second buttress beam being affixed proximate to the second proximate end, the second buttress end of the first buttress beam being affixed to and forming a joint with the support beam and the first vertical beam, the second buttress end of the second buttress beam being affixed to and forming another joint with the support beam and the second vertical beam (Martin Figure 8, below; Column 4, Lines 29-32: “…each axle support arm 84, 85 has a pair of appendage buttresses 88, 89 respectively.”)

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

 (Martin)
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blevins (US 8783701 B1 I) in view of Ebbenga (US 20110268505 A1 I) and further in view of Stone (US 3784218 A I). Regarding Claim 4, modified Blevins teaches a trailer vehicle apparatus comprising a plurality of trailer jacks; wherein the first platform and the second platform each comprise a distal end positioned distal to the plurality of truss structures; the distal end of the first platform comprise first distal corner nodes; the distal end of the second platform comprise second distal comer nodes; wherein the plurality of trailer jacks are each configured to support a mass of the trailer vehicle when the trailer vehicle is stationary; affixed to the truss suspension structure; and positioned proximate to a first distal comer node or a second distal corner node (Figure 6 (Reference 2 added), below; Column 2, Lines 38-45: “The plurality of jacks 2 is operatively engaged with the vehicle frame 1, wherein the 40 vehicle frame 1 is vertically lifted or lowered by the plurality of jacks 2. The plurality of jacks 2 is positioned around the frame in 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(Blevins)
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Blevins (US 8783701 B1 I) in view of Ebbenga (US 20110268505 A1 I) and Stone. Regarding Claim 5, modified Blevins teaches a trailer vehicle apparatus but does not teach a distance between the first vertical beam and the second vertical beam that forms the strut channel. 
Ebbenga teaches a distance between a first vertical beam and a second vertical beam that forms the strut channel (Ebbenga Figure 1, Reference 20; Figure 2, Reference 24, above; Ebbenga Paragraph 0024: “The support 24 has an interior chamber of a configuration that matches the exterior configuration of support 26… In the embodiment illustrated, this configuration in cross section is rectangular or square.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer vehicle apparatus of modified Blevins to incorporate a strut channel as taught by Ebbenga. The claimed invention substitutes a 
Regarding Claim 7, modified Blevins teaches a trailer vehicle apparatus comprising a pin fastener positioned through a first pin orifice and a second pin orifice (that) thereby locks the axle in an extended position when the trailer is in the mobile state (Blevins Column 3, Lines 44-47, 63-67) but does not teach each structure comprising a first pin orifice positioned distal to the axle and traversing a width of the strut structure, a wall of the trailer body positioned adjacent to one of the strut structures, or the wall comprising a second pin orifice. 
Ebbenga teaches a pin fastener distal to the axle (Ebbenga Figure 1 above, Reference Item 88) and traversing the width of the strut structure (Ebbenga Figure 1 above; traversal of the width of the structure being indicated by the length of pin, Reference Item 88), a wall of the trailer body adjacent to the strut structures (Ebbenga Figure 1 above, wall plate indicated in dotted circle; strut structure, Figure 1 above, Reference 14), and the wall comprising a second pin orifice which, in addition to the first pin orifice, is referred to as an aperture (Page 2, Paragraph 0031: “…height adjustment typically requires one to…pull out pin 88 and reinsert it into the desired aperture 90 in strut structure leg 84; Ebbenga Figure 1 above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer vehicle apparatus of modified .
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Blevins (US 8783701 B1 I) in view of Ebbenga (US 20110268505 A1 I) and further in view of Stone (US 3784218 A I). Regarding Claim 6, modified Blevins teaches a trailer vehicle apparatus but does not teach a plurality of truss structures positioned within a wall of the trailer body.
Stone teaches a plurality of truss structures positioned within a wall of the trailer body as indicated in Figure 1, above.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer vehicle apparatus of modified Blevins to position the truss structures within the walls of the trailer body as taught by Stone. The enclosing of trailer structural components, framework, wheels, etc. within the trailer body in order to reduce aerodynamic drag, improve trailer aesthetics, protect trailer contents, and/or reduce dispersion of road debris is well established in the art; the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.) The positioning of the truss structures within the body walls in the claimed 
Regarding Claim 8, modified Blevins teaches a trailer vehicle apparatus but does not explicitly teach a hitch component, though the disclosed trailer would likely have had a hitch. Stone teaches a hitch component affixed proximate to the distal end of the second platform (Stone Figure 1 (Reference 30), above; Figure 2, (Reference numbers 26, 28, and 29), below; Column 1, Lines 63-67: “Diagonal members 28 and a tongue 29 are fixed to the cross member 26 and are fixed together at their outer ends, to which a standard hitch member 30 is connected for hitching the trailer to a towing vehicle.”) As can be seen in Stone Figure 1 (above), the trailer frame consists of a first platform (left side of figure) and a second platform (right side of figure).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer vehicle apparatus of modified Blevins to incorporate include a hitch component attached the end of the trailer as taught by Stone. Doing so would enable the trailer to be hitched to a towing vehicle as recognized by Stone (Column 1, Line 67).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blevins (US 8783701 B1 I) in view of Ebbenga (US 20110268505 A1 I), and further in view of Stone (US 3784218 A I), and further in view of Smith (US 20050067799 A1 I). Regarding Claim 9, modified Blevins teaches a trailer vehicle apparatus but does not teach a hitch component with the claimed features. Smith teaches a hitch component that comprises a hitch base (Figure 1D, below (contained in dotted oval)), a hitch coupler (Figure 1D, below (contained in dotted rectangle) and Figure 3A (Reference 322), below), wherein the base is affixed to a bottom surface of the second platform (Figure 1D, below (attachment point indicated by arrow)), with a hitch coupler that is rotatably mounted to the hitch base (Figure 3A, below; Paragraph 0045: “A hitch 322 is rotatably attached to the frame 312 at pivot 311 at the front F of the trailer 300.”)

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(Smith)

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(Smith)
.
Response to Arguments
Applicant's arguments filed 09/27/2018 have been fully considered but they are not persuasive. Regarding the amended Claim 1, no new grounds for consideration were presented and thus the rejection rationales presented in the original Non-Final Rejection are sustained. Teaching reference figures presented by the examiner in the Non-Final Rejection have been annotated herein in order to improve clarity of rejection rationales. In particular, attention is called to Blevins Figures 6 and 5, Ebbenga Figures 1 and 2, and Martin Figure 8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                  /JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618